DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 04/29/2021 for 16/555096.  Claims 1, 6-14, and 17-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In view of Applicant’s amendments, the objection of claim 1 has been withdrawn.
Applicant's arguments, see Rejection of Claims under 103, with respect to newly amended limitation “wherein dynamically changing further includes disabling a front-facing camera integrated into the display of the transaction terminal during the first mode of operation and enabling the front- facing camera during the second mode of operation” as recited (and similarly recited) in claims 1, 12, and 19, have been fully considered but are not persuasive in view of the newly cited Bedier reference used in the current rejection.
Applicant also argues that Fernando, alone or in combination, does not teach “dynamically changing the transaction terminal from a first mode of operation associated with a cashier-assisted transaction of a first customer that is completed by a cashier on the transaction terminal to a second mode of operation associated with a self-service transaction of a second customer that is completed by the second customer on the transaction terminal” [pg. 7:8-8:1]. Examiner respectfully disagrees.
Fernando teaches a multi-mode point of sale device, interpreted as “transaction terminal”, that changes from a first interface, interpreted as a “first mode of operation”, to a second interface, interpreted as a “second mode of operation”, in response to 
Therefore, by changing from the first interface to the second interface associated with cashier and self-service transactions [para 0097-0100], Fernando teaches “dynamically changing the transaction terminal from a first mode of operation associated with a cashier-assisted transaction of a first customer that is completed by a cashier on the transaction terminal to a second mode of operation associated with a self-service transaction of a second customer that is completed by the second customer on the transaction terminal”.
Dependent claims 6-11, 13-14, 17-18, and 20 remain rejected at least based on their dependence from independent claims 1, 12, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 20160005020 A1) in view of Castrechini et al. (US 20170249667 A1), Nagao et al. (US 20140092040 A1), and Bedier et al. (US 20160117662 A1).

As to claim 1, Fernando discloses a method, comprising:
detecting a change in orientation of a display associated with a transaction terminal from a first orientation to a second orientation based on an event raised by an accelerometer [Figs. 7-8, para 0096, 0098-0099, determine position change of display in first position to second position, note accelerometer detects position change (see detection at para 0085-0086, 0099, 0105)] … [with] a motherboard that is mounted on a back of the display within a housing [Figs. 3-4, para 0076, 0085-0086, accelerometer and main system board (read: motherboard, note main system board contains a processor) may be located in close proximity to the touch screen display, where close proximity may be below the display in the housing, thus the housing is on a backside of the main system board]; and
dynamically changing the transaction terminal from a first mode of operation associated with a cashier-assisted transaction of a first customer that is completed by a cashier on the transaction terminal to a second mode of operation associated with a self-service transaction of a second customer that is completed by the second customer on the transaction terminal based on detection of the second orientation [para 0098-0100, change first system interface (read: first mode of operation) for clerk to enter information to complete a customer transaction (read: cashier-assisted transaction) to second interface (read: second mode of operation) for customer to enter information to complete transaction (read: self-service transaction) based on detected display position change] based on processing … an OS for the motherboard when the OS detects the event raised by the accelerometer [para 0072, operating system changes display based on detecting device orientation]
wherein dynamically changing further includes
suspending the first mode of operation when changing to the second mode of operation [Fig. 8, para 0100-0102, replace first user interface with second user interface, where first user interface is not displayed (read: suspend) until device returns to original position] and
processing different programs from what was being processed with the first mode of operation [Fig. 8, para 0098, 0100, implement second user interface, where second user interface is configured for a customer and includes at least displaying advertising information that is not included in user interface configured for a merchant];
wherein dynamically changing further includes
… a front-facing camera integrated into the display of the transaction terminal during the first mode of operation [Fig. 2A, para 0063, 0089, device includes camera located in touchscreen display while merchant is operating device] and
… the front-facing camera during the second mode of operation [Fig. 2A, para 0063, 0180, device includes camera while customer is operating device].
However, Fernando does not specifically disclose an accelerometer that is integrated into a motherboard.
Castrechini discloses an accelerometer that is integrated into a motherboard [para 0138, peripheral devices may be integrated into a motherboard, where peripheral devices may include accelerometers].
Fernando and Castrechini are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerometer and motherboard as disclosed by Fernando with the integrated motherboard as disclosed by Castrechini with a reasonable expectation of success.

However, Fernando and Castrechini do not specifically disclose processing an Operating System (OS) hook of an OS.
Nagao discloses processing an Operating System (OS) hook of an OS [para 0049, 0051, operating system includes module that hooks detected events (also see OS in para 0031)].
Fernando, Castrechini, and Nagao are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating system as disclosed by Fernando and Castrechini with the operating system hook as disclosed by Nagao with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando and Castrechini as described above to improve device operability [Nagao, para 0111].
However, Fernando, Castrechini, and Nagao do not specifically disclose disabling a [] camera … during the first mode of operation and enabling the [] camera during the second mode of operation.
Bedier discloses disabling a [] camera … during [a] first mode of operation [para 0110, disable camera functional when in a desktop mode] and enabling the [] camera during [a] second mode of operation [para 0110, enable disabled functionality when in a mobile mode, where disabled functionality includes camera].
Fernando, Castrechini, Nagao, and Bedier are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006; Bedier, para 0002] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera as disclosed by Fernando, Castrechini, and Nagao with enabling and disabling 
One of ordinary skill in the art would be motivated to modify Fernando, Castrechini, and Nagao as described above to enable a dynamically adjustable interface [Bedier, para 0022].

As to claim 6, Fernando discloses the method of claim 1, wherein dynamically changing further includes changing first content displayed on the display with the first mode of operation to different content when changing to the second mode of operation [Fig. 8, para 0098-0100, change display of first interface to display of second interface, note second interface includes at least displaying advertising information that is not included in first interface].

As to claim 7, Fernando discloses the method of claim 6, wherein dynamically changing further includes changing a first interface presented for interaction on the display with the first mode of operation to a different interface when changing to the second mode of operation [para 0098, 0100, change display of first interface configured for clerk to display of second interface configured for customer].

As to claim 8, Fernando discloses the method of claim 7, wherein dynamically changing further includes changing first operations available from the first interface with the first mode of operation to different operations associated with the different interface when changing to the second mode of operation [para 0098, 0100, first interface includes merchant actions to enter product information and second interface includes customer actions to view advertising information that is not included in merchant interface].

As to claim 9, Fernando discloses the method of claim 1, wherein dynamically changing further includes disabling at least one peripheral interfaced to the transaction terminal ensuring the at least one peripheral is unavailable during the second mode of [para 0226, disable device peripheral device port during device operation, where device operation includes displaying second interface configured for customer].

As to claim 10, Fernando discloses the method of claim 1 and dynamically changing the transaction terminal [para 0098-0100, change first interface].
However, Fernando, Castrechini, and Nagao do not specifically disclose enabling at least one peripheral interfaced to the transaction terminal for the second mode of operation, wherein the at least one peripheral was inactive and disabled during the first mode of operation.
Bedier discloses enabling at least one peripheral interfaced to [a] transaction terminal for [a] second mode of operation, wherein the at least one peripheral was inactive and disabled during [a] first mode of operation [para 0110, enable camera functionality of payment terminal when in a mobile mode, where camera functionality is disabled in a desktop mode].
Fernando, Castrechini, Nagao, and Bedier are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006; Bedier, para 0002] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction terminal as disclosed by Fernando and Nagao with enabling and disabling peripherals based on a mode of operation as disclosed by Bedier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Castrechini, and Nagao as described above to enable a dynamically adjustable interface [Bedier, para 0022].

As to claim 11, Fernando discloses the method of claim 1 and dynamically changing the transaction terminal [para 0098-0100, change first interface].
However, Fernando, Castrechini, and Nagao do not specifically disclose changing operator security settings for accessing resources of the transaction terminal when changing to the second mode of operation.
[para 0110, 0115, switch between secured and unsecured modes in response to different terminal orientation].
Fernando, Castrechini, Nagao, and Bedier are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006; Bedier, para 0002] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction terminal as disclosed by Fernando, Castrechini, and Nagao with the changing security settings as disclosed by Bedier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Castrechini, and Nagao as described above to enable a dynamically adjustable interface [Bedier, para 0022].

As to claim 12, Fernando discloses a method, comprising:
processing, on a transaction terminal [Figs. 2A-2B, 3, para 0057-0058, 0096, point of sale device], a first transaction based on interactions of a cashier that interacts with a touchscreen display of the transaction terminal to perform and to complete the first transaction on behalf of a first customer [Figs. 17-18, para 0155, merchant input on touch screen to defer transaction for customer, note the limitation "to perform and to complete the first transaction" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "first transaction" as recited in the claim (see MPEP 2111.04)];
detecting, on the transaction terminal, an orientation of the touchscreen display flipped from a first orientation to a second orientation based on an event raised by an accelerometer [Figs. 17-18, para 0152-0154, detect flip from one device position to another device position (also Figs 7-8, para 0099-0100), note accelerometer detects position change (see detection at para 0085-0086, 0099, 0105)] … [with] a motherboard that is mounted on a back of the touchscreen display within a housing [Figs. 3-4, para 0076, 0085-0086, accelerometer and main system board (read: motherboard, note main system board contains a processor) may be located in close proximity to the touch screen display, where close proximity may be below the display in the housing, thus the housing is on a backside of the main system board];
suspending first programs on the transaction terminal associated with the interactions of the cashier [Fig. 8, para 0100-0102, replace first user interface with second user interface, where first user interface is not displayed (read: suspend) until device returns to original position];
configuring the transaction terminal to perform a second transaction that is capable of being self performed by a second customer through interaction by the second customer with the touchscreen display based on the second orientation [Fig. 17, para 0154, 0156-0157, transition device to purchasing state, note customer interacts with touchscreen displaying interface to input payment themselves during purchasing state] by … an OS for the motherboard to perform the configuring when the OS detects the event raised by the accelerometer [para 0072, operating system changes display based on detecting device orientation];
wherein configuring further includes:
changing a cashier-assisted mode of operation for the transaction terminal that processed the first programs for the cashier to complete the first transaction on behalf of the first customer to a self-service or a kiosk mode of operation for the transaction terminal that processes second programs for the second customer to self complete the second transaction on the transaction terminal [para 0098-0100, change first system interface for clerk to enter information to complete transaction to second system interface for customer to enter information to complete transaction themselves (read: kiosk mode, note broadest reasonable interpretation of kiosk mode includes a customer-facing state)]; and
activating a front-facing camera that is integrated into the touchscreen display for the self-service or the kiosk mode of operation for [Fig. 2A, para 0063, 0180, access camera located in touchscreen display while customer is operating device],
wherein the front-facing camera was … during the cashier-assisted mode of operation [Fig. 2A, para 0063, 0089, device includes camera while merchant is operating device]; and
processing, on the transaction terminal, the second transaction based on second interactions of the second customer by processing the second programs on the transaction terminal instead of the first programs [Fig. 17, para 0154, 0156-0157, implement purchase interface (read: second programs, where broadest reasonable interpretation of program includes any element of a software interface) processes customer purchase based on entered payment information];
wherein the first transaction is a different transaction from the second transaction [para 0098, 0100, first interface includes merchant actions to enter product information and second interface includes customer actions to view advertising information that is not included in merchant interface];
wherein the first transaction is a cashier-assisted transaction that completes the first transaction on behalf of the first customer [para 0098-0100, clerk operates user interface to enter information to complete transaction for customer];
wherein the second transaction is a self-service transaction that is completed by the second customer on the transaction terminal [para 0098-0100, customer operates user interface to enter information to complete transaction themselves].
However, Fernando does not specifically disclose an accelerometer that is integrated into a motherboard.
Castrechini discloses an accelerometer that is integrated into a motherboard [para 0138, peripheral devices may be integrated into a motherboard, where peripheral devices may include accelerometers].

One of ordinary skill in the art would be motivated to modify Fernando as described above to facilitate data access and increase system performance with proximate components.
However, Fernando and Castrechini does not specifically disclose processing an Operating System (OS) hook of an OS.
Nagao discloses processing an Operating System (OS) hook of an OS [para 0049, 0051, operating system includes module that hooks detected events (also see OS in para 0031)].
Fernando, Castrechini, and Nagao are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating system as disclosed by Fernando and Castrechini with the operating system hook as disclosed by Nagao with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando and Castrechini as described above to improve device operability [Nagao, para 0111].
However, Fernando, Castrechini, and Nagao do not specifically disclose wherein the front-facing camera was deactivated during the cashier-assisted mode of operation.
Bedier discloses wherein the [] camera was deactivated during the [first] mode of operation [para 0110, enable camera functionality that was disabled during a previous mode].
Fernando, Castrechini, Nagao, and Bedier are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006; Bedier, para 0002] or user display [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera as disclosed by Fernando, Castrechini, and Nagao with enabling and disabling camera functionality based on mode of operation as disclosed by Bedier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Castrechini, and Nagao as described above to enable a dynamically adjustable interface [Bedier, para 0022].

As to claim 13, Fernando discloses the method of claim 12 further comprising:
detecting, on the transaction terminal, the orientation of the touchscreen display was flipped back to the first orientation [para 0101-0102, determine position change to first position, note operations may include steps from other operations (see incorporation of other embodiments at para 0315)]; and
configuring the transaction terminal to perform a third transaction that is capable of being performed by the cashier through interaction with the touchscreen display to perform the third transaction on behalf of a third customer [Fig. 8, para 0102, transition to first interface for merchant, note merchant interface includes scanning state for another customer (see scanning state at Fig. 18, para 0141, 0149))].

As to claim 14, Fernando discloses the method of claim 13, wherein configuring the transaction terminal to perform the third transaction further includes changing a current self-service or kiosk mode of operation for the transaction terminal to a cashier-assisted mode of operation for the transaction terminal based on the first orientation [Fig. 8, para 0102, transition from second interface configured for customer (read: kiosk mode) to first interface configured for clerk based on device orientation, note first interface includes functionality to scan input (see merchant interface at para 0098, 0141, 0151)].

As to claim 17, Fernando discloses the method of claim 12, wherein configuring further includes switching from a first interface associated with the touchscreen display for the cashier-assisted mode of operation to a second interface associated with the touchscreen display for the self-service or the kiosk mode of operation [Fig. 8, para 0098-0100, 0179, change display from first interface for merchant to second interface for customer (read: kiosk mode)].

As to claim 18, Fernando discloses the method of claim 12, wherein configuring further includes changing … settings … that are accessible from the transaction terminal to the second customer during the second transaction from previous … settings and that were accessible from the transaction terminal to the cashier during the first transaction [para 0098-0100, change first system interface for clerk to enter information to complete transaction to second interface for customer to enter information to complete transaction].
However, Fernando, Castrechini, and Nagao do not specifically disclose resource security settings and active peripherals and previous resource security settings and previous active peripherals.
Bedier discloses resource security settings and active peripherals that are accessible and previous resource security settings and previous active peripherals that were accessible [para 0110, 0115, enable and disable different sets functionalities based on terminal mode or orientation, where functionality includes unsecured and secured modes (read: resource security settings) and camera functionality (read: peripherals)].
Fernando, Castrechini, Nagao, and Bedier are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006; Bedier, para 0002] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction terminal as disclosed by Fernando, Castrechini, and Nagao with the changing security settings and peripherals as disclosed by Bedier with a reasonable expectation of success.
[Bedier, para 0022].

As to claim 19, Fernando discloses a transaction terminal [Figs. 2A-2B, 3, para 0057-0058, point of sale device], comprising:
a touchscreen display [Figs. 2A-2B, para 0058, device includes touch screen display] having a motherboard with a processor and an accelerometer integrated into a housing on a backside of the motherboard [Figs. 3-4, para 0076, 0085-0086, main system board (read: motherboard, note main system board contains a processor) and accelerometer are located in close proximity to the touch screen display, where close proximity is below the display in the housing, thus the housing is on a backside of the main system board];
a mounting brace having a pivot lever attached to the backside of the touchscreen display [Fig. 3, para 0072, device housing connected to mount holding touchscreen display, note mount may pivot with hinge (see hinge at para 0154)];
a base attached to a bottom of the mounting brace [Fig. 3, para 0072, mount connected to base];
a non-transitory computer-readable storage medium having executable instructions [para 0081, 0307, 0310, memory stores instructions]; and the executable instruction when executed from the non-transitory computer-readable storage medium by the processor causes the processor to operations [para 0133, 0310, processor executes instructions] comprising:
receiving an event raised by the accelerometer when the touchscreen display was pivoted or flipped from a first orientation to a second orientation using the pivot lever [Fig. 8, para 0099, input interface determines display in first position pivot to second position (see second position at Fig. 7, para 0096-0097), note input interface includes accelerometer that detects position change (see detection at para 0085-0086, 0099, 0105)]
suspending first programs being processed on the transaction terminal responsive to the event [Fig. 8, para 0100-0102, replace first user interface with second user interface, where first user interface is not displayed (read: suspend) until device returns to original position], wherein the first programs associated with a cashier-assisted mode of operation for the transaction terminal during which a cashier performs and completes cashier-assisted transactions on behalf first customers [para 0098-0100, change first system interface for clerk to enter information to complete transaction for customer];
changing an interface accessible from the touchscreen display and transaction operations associated with the interface to a second interface and second transaction operations associated with the second interface [para 0098-0100, change first interface for clerk to enter transaction information to second interface for customer to enter transaction information] by … an OS for the motherboard to change the interface to the second interface when the OS detects the event raised by the accelerometer [para 0072, operating system changes display based on detecting device orientation],
configuring the transaction terminal in a self-service or a kiosk mode of operation by activating second programs that allow second customers to perform and to complete self-service transactions on the transaction terminal [Fig. 17, para 0154, 0156-0157, transition device to purchasing state, note customer interacts with touchscreen displaying interface to input transaction payment themselves (read: kiosk mode, note broadest reasonable interpretation of kiosk mode includes a customer-facing state) during purchasing state], and
activating a front-facing camera integrated into the touchscreen display for the self-service or the kiosk mode of operation [Fig. 2A, para 0063, 0180, access camera located in touchscreen display while customer is operating device]
wherein the front-facing camera was … during the cashier-assisted mode of operation for the transaction terminal [Fig. 2A, para 0063, 0089, device includes camera while merchant is operating device]; and
processing the second programs on the transaction terminal associated with the second interface and the second operations [Fig. 8, para 0098, 0100, implement second user interface, where second user interface is configured for a customer].
However, Fernando does not specifically disclose wherein the accelerometer is integrated into the motherboard.
Castrechini discloses wherein the accelerometer is integrated into the motherboard [para 0138, peripheral devices may be integrated into a motherboard, where peripheral devices may include accelerometers].
Fernando and Castrechini are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerometer and motherboard as disclosed by Fernando with the integrated motherboard as disclosed by Castrechini with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando as described above to facilitate data access and increase system performance with proximate components.
However, Fernando and Castrechini does not specifically disclose processing an Operating System (OS) hook of an OS.
Nagao discloses processing an Operating System (OS) hook of an OS [para 0049, 0051, operating system includes module that hooks detected events (also see OS in para 0031)].
Fernando, Castrechini, and Nagao are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating system as disclosed 
One of ordinary skill in the art would be motivated to modify Fernando and Castrechini as described above to improve device operability [Nagao, para 0111].
However, Fernando, Castrechini, and Nagao do not specifically disclose wherein the front-facing camera was deactivated during the cashier-assisted mode of operation.
Bedier discloses wherein [a] camera was deactivated during [a] [first] mode of operation [para 0110, enable camera functionality that was disabled during a previous mode].
Fernando, Castrechini, Nagao, and Bedier are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006; Bedier, para 0002] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera as disclosed by Fernando, Castrechini, and Nagao with enabling and disabling camera functionality based on mode of operation as disclosed by Bedier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Castrechini, and Nagao as described above to enable a dynamically adjustable interface [Bedier, para 0022].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando, Castrechini, Nagao, and Bedier as applied to claim 19 above, and further in view of Edwards et al. (US 20130279110 A1).

As to claim 20, Fernando discloses the transaction terminal of claim 19,
wherein the base includes a docketing port [Fig. 3, para 0071, 0076, base includes ports] to connect: peripheral devices [para 0226-0227, port connects peripherals], power [para 0226, port provides power], and network connections to the transaction terminal [para 0082, port connects device to wired network]
wherein the docketing port is encased inside of the base [Figs. 2B, 3, para 0071, 0076, base includes port interfaces].
However, Fernando, Castrechini, Nagao, and Bedier do not specifically disclose wherein the mounting brace includes an aperture to house wires running from the motherboard to the base; and wherein the base includes a docking port to connect: the wires.
Edwards discloses: wherein [a] mounting brace includes an aperture to house wires running from [a] motherboard to [a] base [Figs. 6-9, para 0073-0074, stand with cradle includes opening to lead cables from base to circuitry in stand, note circuitry includes embedded host with processor (see embedded processor at para 0077-0078)]; and wherein the base includes a docking port to connect: the wires [Figs. 6, 13A, para 0073, 0079, stand connects cable through base to hub with ports (see ports at Fig. 13A, para 0093)].
Fernando, Castrechini, Nagao, Bedier, and Edwards are analogous art to the claimed invention because they are from a similar field of endeavor of point-of-sale systems [Fernando, para 0044; Castrechini, para 0004-0006; Bedier, para 0002; Edwards, para 0002] or user display systems [Nagao, para 0002].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction terminal as disclosed by Fernando, Castrechini, Nagao, and Bedier with the aperture and base as disclosed by Edwards with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Castrechini, Nagao, and Bedier as described above to prevent hardware wear and tear and provide a cleaner visual experience [Edwards, para 0073].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mita (US 20200118399 A1) generally teach enabling and disabling device features based on a mode of operation.
Edwards (US 9105026 B1), Mason (US 20030115103 A1), Sanchez-Llorens (US 20190303903 A1) generally teach point-of-sale devices with multiple modes of operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA HUYNH/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145